Citation Nr: 0420365	
Decision Date: 07/27/04    Archive Date: 08/04/04

DOCKET NO.  03-12 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cardiac disorder, 
claimed as enlarged heart with chest pain.

2.  Whether the rating in the evaluation for low back 
traumatic arthritis from 
40 percent to 20 percent effective August 1, 2002 was proper.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from August 1993 to December 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2002 and May 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The veteran is not currently diagnosed as having any 
cardiac disability, to include enlarged heart or chest pain 
attributable to a cardiac cause.

3.  In a July 2001 rating decision, the RO awarded a 40 
percent disability rating for low back traumatic arthritis, 
effective from September 1, 1999.  

4.  In a March 2002 rating decision, the RO proposed to 
reduce the evaluation for low back traumatic arthritis from 
40 percent to 20 percent; the May 2002 rating decision 
accomplished that reduction, effective August 1, 2002.  

5.  The evidence of record at the time of the May 2002 rating 
decision is insufficient to demonstrate actual improvement in 
the service-connected low back traumatic arthritis to warrant 
reduction to a 20 percent evaluation.    


CONCLUSIONS OF LAW

1.  Service connection for a cardiac disorder, claimed as 
enlarged heart with chest pain, is not established.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2003).   

2.  The criteria for restoration of a 40 percent evaluation 
for low back traumatic arthritis have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.105(e), 3.344 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of a December 2001 letter, the RO generally 
explained the evidence needed to substantiate the claim and 
the notice and assistance provisions of the VCAA.  In a July 
2003 letter, the RO provided a detailed explanation of the 
evidence needed to substantiate each claim, as well as the 
respective responsibilities of VA and the veteran to secure 
evidence or to provide information needed to obtain evidence 
for the claim.  The July 2003 letter also listed the evidence 
already of record for the appeal.  In addition, the RO's 
March 2003 statement of the case and December 2003 
supplemental statement of the case provide notice as to 
evidence needed to support his appeal.  The March 2003 
statement of the case also includes the text of the 
regulation implementing the VCAA's notice and assistance 
provisions.  Taken together, the Board finds that these 
documents satisfy the notice requirements of the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).    

The Board observes that a recent decision by the U.S. Court 
of Appeals for Veterans Claims (Court) states that VCAA 
notice must be provided before the initial unfavorable 
determination by the RO.  Pelegrini v. Principi, No. 01-944, 
slip op. at 10 (Vet. App. June 24, 2004).  In this case, the 
RO did issue its initial VCAA letter in December 2001, prior 
to the initial adverse determinations in March 2002 and May 
2002.  The July 2003 VCAA letter merely supplements the 
earlier correspondence, such that there is no indication of 
prejudice to the veteran or conflict with Pelegrini.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Also in Pelegrini, the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) must also 
conform with 38 C.F.R. § 3.159(b)(1) and request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini, slip op. at 11. 

In this case, although neither VCAA notice letter to the 
veteran specifically contains this "fourth element," the 
Board finds that the veteran was otherwise fully notified of 
the need to give to VA any evidence pertaining to his claim.  
In particular, the July 2003 letter specifically identified 
certain evidence that the RO would secure.  It also asked the 
veteran to identify any other private, VA, or military 
medical treatment, as well as any other information or 
evidence he wanted the RO to secure.  In addition, the letter 
asks the veteran to provide any other additional evidence.  
The RO has properly pursued obtaining all evidence described 
by the veteran.  All the VCAA requires is that the duty to 
notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard, supra; 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  In this case, the Board finds no 
indication of defective notice that is prejudicial to the 
veteran, such that proceeding to evaluate the appeal, if 
defect can be found, is harmless error.

With respect to the duty to assist, the RO has obtained 
service medical records, VA medical, and several relevant 
medical examinations and opinions.  See Charles v. Principi, 
16 Vet. App. 370 (2002).  In addition, the veteran has 
submitted private medical records from several providers, a 
lay statement, and several personal written statements.  He 
also provided testimony at hearings in May 2002 and July 
2003.  The veteran has not identified any other VA treatment 
or authorized the release of any other private medical 
records.  Accordingly, the Board is satisfied that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.  

To the extent there is any deficit as to notice or assistance 
regarding the rating reduction issue, the Board finds that, 
given the favorable disposition of the appeal, there is no 
prejudice to the veteran.  See Bernard, supra.  


Analysis

Service Connection

Generally, service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
addition, a disability is service connected if it is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established when there is aggravation 
of a veteran's non-service connected condition that is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).   

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

The veteran seeks service connection for a cardiac disorder, 
claimed as enlarged heart with chest pain.  Specifically, he 
alleges that the disorder is either due to medications taken 
as part of his chemotherapy of service-connected testicular 
cancer or is related to his service-connected low back 
disability.  Upon a review of the record, the Board finds 
that there is no competent medical evidence of current 
cardiac disability, i.e., no enlarged heart or cardiac-
related cause for the veteran's chest pain.  Service 
connection cannot be established if there is no present 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
The veteran's personal opinion that he has a cardiac 
disability, such as an enlarged heart with chest pain, 
offered without the benefit of medical knowledge or training, 
is not competent evidence required to establish service 
connection.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  Thus, the preponderance of the evidence is 
against service connection in this case.  38 U.S.C.A. § 
5107(b).  

The Board acknowledges that an echocardiogram performed at 
Fawcett Memorial Hospital in September 2001 was interpreted 
as showing slight dilatation of the right chambers of the 
heart; the treating physician wondered whether it could be 
related to the veteran's chemotherapy.  The diagnosis was 
chest pain probable etiology coronary artery disease and 
dilated cardiomyopathy secondary to Adriamycin.  However, 
review of all medical evidence of record since that 
evaluation reveals physical examination, normal heart size, 
and normal electrocardiogram.  In particular, the most recent 
echocardiogram performed at VA in February 2003 shows no 
cardiomyopathy or other abnormality.  In addition, a July 
2003 cardiology consultation note states that the veteran's 
Persantine Thallium stress test was normal.  There was no 
evidence of heart disease.  The physician commented that the 
veteran's chest pain was reproducible by pressing on the 
chest.  Therefore, there is no evidence of any current 
chronic cardiac disability for which service-connected 
compensation may be paid.  Boyer, 210 F.3d at 1353; Brammer, 
3 Vet. App. at 225.  In the absence of such evidence, the 
claim must be denied.   




Propriety of Reduction in Rating for Low Back Traumatic 
Arthritis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.    

In determining the severity of a disability, the Board is 
required to consider the potential application of various 
other provisions of the regulations governing VA benefits, 
whether or not they were raised by the veteran, as well as 
the entire history of the veteran's disability.  38 C.F.R. 
§§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

In this case, the veteran's low back traumatic arthritis was 
rated by analogy to Diagnostic Code (Code) 5010, arthritis 
due to trauma, and Code 5295, lumbosacral strain.  38 C.F.R. 
§ 4.71a (2002).  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) 
(effective Sept. 26, 2003) (codified at 38 C.F.R. pt. 4) 
(renumbering the diagnostic codes and create a general rating 
formula for rating diseases and injuries of the spine).  
Under Code 5295, a 40 percent rating is assigned for severe 
disability from lumbosacral strain, with listing of whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  A 
20 percent rating is in order for disability from lumbosacral 
strain with muscle spasm on extreme forward bending, 
unilateral loss of a lateral spine motion in the standing 
position.  

A reduction in or discontinuance of compensation requires a 
proposed action with a recitation of all material facts and 
reasons for the reduction, notice to the veteran of that 
proposed action, and an opportunity for the veteran to 
present additional evidence.  38 C.F.R. § 3.105(e).  If no 
additional evidence is received within the prescribed time 
period, the proposed action may be accomplished. Id.  

If a disability rating has been continued at the same level 
for long periods, i.e. five years or more, VA is required to 
afford the veteran a full and complete physical examination, 
the findings from which are to be considered in conjunction 
with the entire record.  38 C.F.R. § 3.344(a) and (c).  See 
38 C.F.R. § 3.951 (ratings in effect for 20 years are 
protected from reduction).  A reduction may be accomplished 
when the rating agency determines that evidence makes it 
reasonably certain that the improvement will be maintained 
under the ordinary conditions of life.  38 C.F.R. 
§ 3.344(a).

However, when a disability has not become stable and is 
likely to improve, and the disability rating has not 
continued at the same level for at least five years, a 
reexamination disclosing improvement in that disability will 
warrant a reduction in its rating.  38 C.F.R. § 3.344(c).  

In this case, the RO granted service connection for low back 
strain with arthritis (later recharacterized as low back 
traumatic arthritis) in a May 1996 rating decision, awarding 
an initial evaluation of 10 percent.  In a July 2001 rating 
decision, the RO increased the disability rating for 40 
percent, effective September 1, 1999.  

In December 2001, the veteran submitted a claim for an 
increased rating for his low back disability.  He was 
afforded a VA examination in February 2002.  In a March 2002 
rating decision, the RO proposed to reduce the evaluation for 
low back traumatic arthritis from 40 percent to 20 percent.  
The veteran testified at a personal hearing on the issue in 
May 2002.  In a subsequent May 2002 rating decision, the RO 
accomplished the proposed reduction, effective August 1, 
2002.  The veteran timely perfected an appeal of that 
decision.  

Initially, the Board finds that the RO followed the 
prescribed procedures for accomplishing a reduction in the 
evaluation of service-connected disability.  38 C.F.R. § 
3.105(e).  In addition, the record shows that the 40 percent 
disability rating in question was in effect from September 1, 
1999 to August 1, 2002, slightly less than three years.  See 
Brown v. Brown, 5 Vet. App. 513 (1993) (duration of a 
disability rating is determined according to the effective 
date of the rating reduced and the effective date of the 
reduction in question). Therefore, the provisions of 
38 C.F.R. § 3.44(a) and (b) are not for application.  The 
remaining question, then, is whether reexamination disclosed 
improvement in the service-connected low back disability to 
warrant a reduction in its rating.  38 C.F.R. § 3.344(c).  

Reviewing the record, the Board finds that the evidence is 
insufficient to demonstrate actual improvement in the 
service-connected low back traumatic arthritis to warrant 
reduction to a 20 percent evaluation.  Specifically, the RO 
proposed and accomplished the reduction based on the report 
of the February 2002 VA examination.  Review of the 
examination report discloses only minimal physical findings 
related to the lumbar spine.  In fact, the examiner noted 
only the range of motion and the lack of muscle spasm or 
tenderness.  However, there are no findings as to whether 
there was pain on range of motion testing, any spinal 
deformity, any findings as to arthritic changes or narrowed 
or irregular joint space, or any findings as to other factors 
of functional loss.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995) (when an evaluation of a disability is based on 
limitation of motion, the Board must also consider, in 
conjunction with the otherwise applicable diagnostic code, 
any additional functional loss the veteran may have sustained 
by virtue of other factors as described in 38 C.F.R. §§ 4.40 
and 4.45).  Therefore, the Board finds this examination 
inadequate for rating purposes and, consequently, 
insufficient for demonstrating whether there had actually 
been improvement in the veteran's service-connected low back 
disability at that time.  38 C.F.R. § 3.344(c).  See 
generally 38 C.F.R. § 4.2 (if an examination report does not 
contain sufficient detail, it must be returned as inadequate 
for rating purposes). 

Accordingly, the Board finds that the evidence does not 
support the reduction the evaluation for low back traumatic 
arthritis from 40 percent to 20 percent effective August 1, 
2002.  See Kitchens v. Brown, 7 Vet. App. 320 (1995) (Board 
is required to establish, by a preponderance of the evidence, 
that a rating reduction on appeal is warranted).  Therefore, 
restoration of the 40 percent disability rating is granted.          


ORDER

Service connection for a cardiac disorder, claimed as 
enlarged heart with chest pain, is denied. 

Subject to the law and regulations governing the payment of 
monetary benefits, restoration of a 40 percent rating for low 
back traumatic arthritis is granted.    




	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



